Citation Nr: 1201070	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  11-05 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an increased disability evaluation for the Veteran's lumbar spine degenerative changes, currently evaluated as 20 percent disabling.  

2.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's right lower extremity radiculopathy.  

3.  Entitlement to an increased disability evaluation for the Veteran's left lower extremity radiculopathy, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased disability evaluation for the Veteran's chronic sinusitis with right nasal obstruction, currently evaluated as 10 percent disabling.  

5.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from October 1954 to August 1979.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Cleveland, Ohio, Regional Office which granted a temporary total disability evaluation for the Veteran's lumbar spine degenerative changes under the provisions of 38 C.F.R. § 4.30 based upon convalescence following a May 21, 2009, lumbar foraminotomy and microdiscectomy; effectuated the award for the period from May 21, 2009, to June 30, 2009; denied an evaluation in excess of 20 percent for that disability for the period on and after July 1, 2009; granted service connection for right lower extremity radiculopathy; assigned a 10 percent evaluation for that disability; and denied increased evaluations for both the Veteran's left lower extremity radiculopathy and his chronic sinusitis with a history of nasal polyps.  In January 2011, the Salt Lake City, Utah, Regional Office (RO) recharacterized the Veteran's sinus disorder as chronic sinusitis with right nasal obstruction; increased the evaluation for that disability from noncompensable to 10 percent; and effectuated the award as of August 17, 2009.  
In August 2011, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing was prepared and incorporated into the record.  At the hearing, the Veteran submitted a Motion to Advance on the Docket.  The Board granted the Veteran's motion.  

The Board observes that the Veteran has appealed from the initial evaluation assigned for his service-connected right lower extremity radiculopathy.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) addressed a similar appeal and directed that it was specifically not a claim for an increased disability evaluation.  However, the Court did not provided a specific name for the issue in lieu of "increased disability evaluation."  In the absence of such direction, the Board has framed the issue as entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's right lower extremity radiculopathy.  The Veteran is not prejudiced by such action.  The Board has not dismissed any issue and the law and regulations governing the evaluation of disabilities are the same regardless of how the issue is styled.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

The transcript of the August 2011 videoconference hearing before the undersigned Veterans Law Judge may be reasonably construed as informal claims of entitlement to service connection for both chronic head trauma residuals and a chronic heart disorder.  The issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them.  They are referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  



REMAND

The Veteran asserts that increased evaluations for his lumbar spine, right lower extremity, left lower extremity, and sinus disorders are warranted as those disabilities have increased in severity and render him unemployable.  

At the August 2011 videoconference hearing, the Veteran reported that he was in receipt of Social Security Administration (SSA) benefits.  Documentation of the Veteran's SSA award of disability benefits, if any, and the evidence considered by the SSA in granting or denying the Veteran's claim is not of record.  The Court has clarified that VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

A February 2011 magnetic resonance imaging study of the lumbar spine from University Health Care advanced an impression of "transistional anatomy with multilevel spondylosis, most significant at L5/L6, with severe spinal canal and bilateral recess stenosis, worse since comparison study of 08/13/2010.  The study was requested by R. Hood, M.D.  At the hearing on appeal, the Veteran testified that his lumbar spine disability and lower extremity disabilities had recently increased in severity.  He reported that he received ongoing treatment from Drs. Burton-Shaw, Humphreys, and Herd and at both the University of Utah and VA medical facilities.  Clinical documentation dated after September 2010 is not of record.  

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  See 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The Veteran was last afforded a VA examination for compensation purposes which addressed his lumbar spine and associated lower extremity neurological disabilities in December 2010.  That examination was conducted without the Veteran's claims files.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the apparent increase in severity of the Veteran's lumbar spine and lower extremity disabilities since the last VA examination, the Board finds that further evaluation would be helpful in resolving the issues raised by the instant appeal.  

At the August 2011 hearing, the Veteran testified that his service-connected disabilities rendered him unable to retain gainful employment.  The Veteran's testimony may be reasonably construed as a claim of entitlement to a TDIU.  That issue is inextricably intertwined with the certified issues on appeal given that such a determination requires an accurate assessment of the functional impairment associated with all of the Veteran's service-connected disabilities.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Further, the Court has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected lumbar spine, right lower extremity, and left lower extremity disabilities after September 2009, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact R. Hood, M.D.; Drs. Burton-Shaw, Humphreys, and Herd; the University of Utah medical facility; and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims files.  If identified records are not ultimately obtained, the Appellant should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Associate with the claims files any VA medical records pertaining to the treatment of the Veteran not already of record, including that provided after September 2009.  

3.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits or the denial thereof and copies of all records developed in association with the Veteran's award of disability benefits for incorporation into the record.  

4.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and severity of his service-connected lumbar spine, right lower extremity, and left lower extremity disabilities.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should further identify the limitation of activity imposed by the Veteran's lumbar spine, right lower extremity, and left lower extremity disabilities with a full description of the effect of the disabilities upon his ordinary activities.  The examiner should fully describe any weakened movement, excess fatigability, and incoordination present.  Determinations on whether the Veteran exhibits pain with use of his lumbar spine, right lower extremity, and left lower extremity should be noted and described.  If feasible, the determinations concerning pain, weakness and fatigability should be portrayed in terms of the degree of additional range of motion loss or ankylosis.  If such a determination is not feasible, this should be stated for the record and the reasons provided.  The examiner should express an opinion as to the impact of the Veteran's lumbar spine, right lower extremity, and left lower extremity disabilities upon his vocational pursuits.  

Send the claims folders to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner or examiners should so state and explain why an opinion cannot be provided without resort to speculation.  

5.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.  

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses both the Veteran's entitlement to a TDIU and all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

7.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

